Citation Nr: 0620946	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for hemorrhoids.  

2.	Entitlement to service connection for a prostate 
disorder.  

3.	Entitlement to service connection for erectile 
dysfunction.  

4.	Entitlement to service connection for tinnitus.  

5.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine.  

6.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  He had additional duty with service reserve units.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, after certification of the claims file to 
the Board, the veteran submitted a request for a personal 
hearing at the RO.  It is unclear whether this is a request 
for a Travel Board hearing, or a hearing before personnel at 
the RO.  In any event, due process requires further 
development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appellant 
and ascertain whether he wants a 
Travel Board Hearing or a hearing 
before personnel at the RO.  
Thereafter, RO should schedule the 
appropriate hearing at the RO.

2.	Thereafter, if the hearing is before 
RO personnel, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
and his representative should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the 
Board for further review.  If a Travel 
Board hearing is conducted, the case 
should be returned to the Board in 
accordance with applicable procedures 
with further RO review or issuance of 
a SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



